SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                  Sergio Rodriguez v. Raymours Furniture Company, Inc. (A-27-14) (074603)

Argued December 1, 2015 -- Decided June 15, 2016

LaVECCHIA, J., writing for a unanimous Court.

       In this appeal, the Court addresses whether the Law Against Discrimination (LAD), N.J.S.A. 10:5-1 to -49,
which was established to fulfill a public-interest purpose, can be contravened by private agreement.

          In August 2007, plaintiff Sergio Rodriguez, applied for a job with defendant Raymours Furniture
Company, Inc., t/a Raymour & Flanigan. The last page of the job application contained a section which applicants
were instructed to read carefully before signing. A portion of that section read, in bolded capital letters, “I agree that
any claim or lawsuit relating to my service with Raymour & Flanigan must be filed no more than six (6) months
after the date of the employment action that is the subject of the claim or lawsuit. I waive any statute of limitations
to the contrary.” Plaintiff signed the application and returned it.

          In mid-September 2007, plaintiff was hired as a Helper, an at-will position. In November 2008, he was
transferred to another location and promoted to Driver. Early in April 2010, plaintiff injured his knee in a work-
related accident, requiring surgery and physical therapy. On October 1, 2010, two days after he returned to full-duty
work, plaintiff was terminated. Although informed that his termination was due to a company-wide reduction in
force, plaintiff asserted that others with less seniority or distinguishing features were retained.

          On July 5, 2011, nearly seven months after his termination, plaintiff filed a complaint against defendant in
Superior Court, alleging, in part, illegal employment discrimination based on actual or perceived disability, in
violation of the LAD. Defendant moved for summary judgment based on the waiver provision, asserting that
plaintiff’s complaint was filed beyond the agreed-upon six-month limitations period. Plaintiff contended, in part,
that the provision was unconscionable and unenforceable. The trial court granted summary judgment to defendant,
finding that the provision was clear and unambiguous, and that the contractual shortening of the limitations period
was neither unreasonable nor against public policy.

          Plaintiff appealed, and the Appellate Division affirmed. Rodriguez v. Raymours Furniture Co., 436 N.J.
Super. 305 (App. Div. 2014). Although the panel found that the employment application amounted to a contract of
adhesion, it determined that it was enforceable in light of its clear, unambiguous language and the ample time
plaintiff had to review it. The panel further held that, absent a controlling prohibitory statute, parties may modify a
statute of limitations if, as here, the shortened time period is reasonable and does not violate public policy. The
Court granted plaintiff’s petition for certification. 220 N.J. 100 (2014).

HELD: A private agreement that frustrates the LAD’s public-purpose imperative by shortening the two-year
limitations period for private LAD claims cannot be enforced.

1. New Jersey’s decisional law respects that private interests are intertwined with the public interests furthered by
the LAD. Here, the Appellate Division focused on the general principle of the existence of a broad right to contract,
but it did not sufficiently assess the public-interest purpose of the LAD, which seeks unequivocally to eradicate
discrimination against any of New Jersey’s inhabitants. To enforce the LAD and further this goal, the Legislature
created a division now known as the Division on Civil Rights (DCR), where aggrieved parties can file
discrimination complaints. In 1979, the LAD was amended to also provide for a right of action in Superior Court.
Because the LAD is silent as to a limitations period for LAD claims, the Court, in Montells v. Haynes, 133 N.J. 282
(1993), found that a two-year limitations period comported with the purpose of the LAD and provided needed
uniformity among claims. In the twenty-three years since Montells, the Legislature has registered tacit approval of
the two-year period by failing to take legislative action disavowing it. (pp. 14-20)

2. To pursue relief under the LAD, a person alleging discrimination can file a complaint with the DCR within six
months of the cause of action or file a direct suit in the Superior Court within two years. Permitting an aggrieved
party to first bring a claim to the DCR furthers important public policies, such as the settlement of litigation through
alternative dispute resolution and the prosecution of alleged discrimination. However, although the DCR process is
intended to provide more timely resolution than an action in Superior Court, the Legislature recognized that this goal
may not always be met. Consequently, an injured party may withdraw its DCR complaint at any time before the
DCR makes a final decision and proceed instead in Superior Court. This allows a litigant to potentially use both
forums, subject to the outer limit of the two-year limitations period for court actions. (pp. 20-23)

3. This cases raises a question of first impression. Although the issue arises in a private action, this matter, like all
LAD actions, also advances and fulfills the legislatively declared public interest in the elimination of discrimination.
Because, more than two decades after Montells, the two-year limitations period is woven into the fabric of the LAD,
a contractual shortening of the period must be examined for its substantive impact to determine if it is impliedly
prohibited by the LAD scheme. The availability of two avenues of relief in the event the administrative process
extends too long reflects the Legislature’s understanding that public policy requires a lengthier period of time to
obtain LAD relief. Its tacit approval of the two-year limitations period accommodates these two avenues.
Consequently, a shortening of that period undermines and thwarts the legislative scheme by effectively divesting the
aggrieved party of the right to pursue an administrative remedy. Additionally, since claimants may not immediately
be aware of their cognizable claims, shortening of the period will effectively eliminate claims and frustrate the
public policy of uniformity and certainty. Conversely, the shortened period may also compel attorneys to file
premature LAD actions. Finally, the two-year period also allows an employer the opportunity to protect itself and
promote the eradication of discrimination by investigating and resolving complaints before an LAD claim is filed.
(pp. 24-28)

4. While New Jersey law recognizes that an individual may agree by contract to submit a statutory LAD claim to
alternative dispute resolution, the contract must nevertheless be examined to ascertain whether substantive rights
have been precluded. Here, the contractual shortening of the limitations period effectively foreclosed plaintiff’s
substantive right to utilize all available avenues of relief since there was not enough time to choose to begin with a
filing with the DCR. In light of the interplay between the LAD’s administrative remedy and the right to file in
Superior Court, as well as the joint public and private interests advanced by a claim pursued in either forum,
contractual shortening of the two-year limitations period for a private action is contrary to public policy. The DCR
remedy must remain accessible and vibrant, and the anti-discrimination public policy to be fulfilled through LAD
claims may not be contractually curtailed. Thus, the waiver provision here is unenforceable. This decision is rooted
in the unique importance of New Jersey’s LAD and the necessity for its effective enforcement. The Court notes that
at least two other states have deemed similar provisions contrary to public policy. (pp. 28-32)

5. Although the Court’s holding is not derived from consideration of plaintiff’s unconscionability argument, it adds
that courts may refuse to enforce unconscionable contracts or discrete contract provisions. In the instant matter,
because the provision at question was contained within an employment application and plaintiff could not bargain,
the contract was one of adhesion, containing indicia of procedural unconscionability. Because further analysis
would require consideration of, among other factors, the public interests affected by the contract, had this matter
been analyzed through the prism of an unconscionability analysis, the Court would have reached the same outcome
based on the anti-discrimination concerns expressed in the LAD. (pp. 32-34)

         The judgment of the Appellate Division is REVERSED.

        CHIEF JUSTICE RABNER; JUSTICES ALBIN, PATTERSON, and SOLOMON; and JUDGE
CUFF (temporarily assigned) join in JUSTICE LaVECCHIA’s opinion. JUSTICE FERNANDEZ-VINA did
not participate.




                                                           2
                                     SUPREME COURT OF NEW JERSEY
                                       A-27 September Term 2014
                                                074603

SERGIO RODRIGUEZ,

    Plaintiff-Appellant,

         v.

RAYMOURS FURNITURE COMPANY,
INC., a corporation, t/a
RAYMOUR & FLANIGAN,

    Defendant-Respondent.


         Argued December 1, 2015 – Decided June 15, 2016

         On certification to the Superior Court,
         Appellate Division, whose opinion is
         reported at 436 N.J. Super. 305 (App. Div.
         2014).

         Alan L. Krumholz argued the cause for
         appellant (Krumholz Dillon, attorneys).

         Patricia A. Smith argued the cause for
         respondent (Ballard Spahr, attorneys; Ms.
         Smith, Edward T. Groh, and Amy L. Bashore,
         on the briefs).

         Bennet D. Zurofsky argued the cause for
         amicus curiae National Employment Lawyers
         Association-New Jersey (Mr. Zurofsky, Schall
         & Barasch, and Sarah Fern Meil, attorneys;
         Mr. Zurofsky, Ms. Meil, and Richard M.
         Schall, on the brief).

         John E. Keefe, Jr., argued the cause for
         amicus curiae New Jersey State Bar
         Association (Miles S. Winder III, President,
         attorney; Paris P. Eliades, of counsel; Mr.
         Keefe, Mr. Eliades, Stephen T. Sullivan,
         Jr., Liana M. Nobile, and Javier J. Diaz, on
         the brief).

                               1
         Nancy Erika Smith argued the cause for
         amicus curiae New Jersey Association for
         Justice (Smith Mullin, attorneys; Ms. Smith
         and Neil Mullin, of counsel; Ms. Smith, Mr.
         Mullin, and Virginia A. Pallotto, on the
         brief).

         Ronald K. Chen argued the cause for amicus
         curiae American Civil Liberties Union of New
         Jersey (Rutgers Constitutional Rights Clinic
         Center for Law & Justice, attorneys; Mr.
         Chen, Edward L. Barocas, Jeanne M. LoCicero,
         and Alexander R. Shalom, of counsel and on
         the brief).

         Martin W. Aron argued the cause for amicus
         curiae Academy of New Jersey Management
         Attorneys (Jackson Lewis, attorneys; Mr.
         Aron and Maggie L. Gousman, of counsel and
         on the brief).


    JUSTICE LaVECCHIA delivered the opinion of the Court.

    In this appeal we address whether the Law Against

Discrimination (LAD), N.J.S.A. 10:5-1 to -49 -- a law

established to fulfill a public-interest purpose -- can be

contravened by private agreement.

    Here an employment application contained a provision

requiring the applicant, if hired, to agree to bring any

employment-related cause of action against the employer within

six months of the challenged employment action and waive any

statute of limitations to the contrary.   After being hired and

employed for a period of time, plaintiff filed a complaint in

Superior Court against his former employer, claiming among other


                                2
things an LAD violation premised on disability discrimination.

The trial court dismissed the action, enforcing the six-month

limitations period for filing that employment-related claim, and

the Appellate Division affirmed.

    We reverse.   The challenged provision cannot be viewed as a

private contractual agreement by which private parties contract

to limit private claims by shortening the generally applicable

statute of limitations for such actions.    The cause of action

that plaintiff brings is factually premised on his employment

relationship, but it is not a simple private claim.    Plaintiff

alleges an LAD violation –- a law designed for equal parts

public and private purposes.

    The LAD plays a uniquely important role in fulfilling the

public imperative of eradicating discrimination.    One searches

in vain to find another New Jersey enactment having an

equivalently powerful legislative statement of purpose, along

with operative provisions that arm individuals and entities with

formidable tools to combat discrimination not only through their

use but also by the threat of their use.    There is a huge

incentive for employers to thoroughly investigate and respond

effectively to internal complaints in order to limit or avoid

liability for workplace discrimination.    Responsible employers

are partners in the public interest work of eradicating

discrimination, but such responsible behavior takes time.     A

                                   3
shortened time frame for instituting legal action or losing that

ability hampers enforcement of the public interest.

    Presently, a dual-enforcement scheme allows litigants to

bring direct suit or utilize the resources of the Division on

Civil Rights (DCR).   Although the LAD has private and

administrative remedies, election of either statutorily created

course of action furthers the public and private purpose of the

LAD –- preventing and eliminating discrimination.     See Fuchilla

v. Layman, 109 N.J. 319, 334 (stating that LAD seeks “nothing

less than the eradication of the cancer of discrimination”

(quotation marks and citations omitted), cert. denied, 488 U.S.

826, 109 S. Ct. 75, 102 L. Ed. 2d 51 (1998)).   Restricting the

ability of citizens to bring LAD claims is antithetical to that

societal aspiration and defeats the public policy goal.

    We hold that a private agreement that frustrates the LAD’s

public-purpose imperative by shortening the two-year limitations

period for private LAD claims cannot be enforced.

                                 I.

    In August 2007, plaintiff Sergio Rodriguez, recently laid

off from his previous job, sought to apply for the position of

Helper with defendant, Raymours Furniture Company, Inc., t/a

Raymour & Flanigan.   He went to defendant’s Customer Service

Center in Monmouth Junction and obtained a job application,

which was written in English.   Plaintiff, a native of Argentina

                                 4
who was not proficient in the English language, brought the

application home.   A friend assisted plaintiff in filling out

the application, translating sections in which plaintiff had to

provide information.

    The bottom of the second (and last) page of the application

contained a section titled, “Applicant’s Statement - READ

CAREFULLY BEFORE SIGNING – IF YOU ARE HIRED, THE FOLLOWING

BECOMES PART OF YOUR OFFICIAL EMPLOYMENT RECORD AND PERSONNEL

FILE.”   That section contained the following paragraphs:

          I understand this employment application is
          not a promise of an offer of employment. I
          further understand that should I receive and
          accept an offer of employment, my employment
          does not constitute any form of contract,
          implied or expressed, and such employment will
          be terminable at will either by myself or
          Raymour & Flanigan upon notice of one party to
          the other. My continued employment would be
          dependent on satisfactory performance and
          continued need for my services as determined
          by Raymour & Flanigan.

          I authorize investigation of all statements
          contained in this application. I understand
          that misrepresentation or omission of facts
          called for are grounds for a refusal to offer
          employment or a cause of dismissal if hired.

          I AGREE THAT ANY CLAIM OR LAWSUIT RELATING TO
          MY SERVICE WITH RAYMOUR & FLANIGAN MUST BE
          FILED NO MORE THAN SIX (6) MONTHS AFTER THE
          DATE OF THE EMPLOYMENT ACTION THAT IS THE
          SUBJECT OF THE CLAIM OR LAWSUIT. I WAIVE ANY
          STATUTE OF LIMITATIONS TO THE CONTRARY.

          I WAIVE TRIAL BY JURY IN ANY LITIGATION
          ARISING OUT OF, OR RELATING TO, MY EMPLOYMENT
          WITH RAYMOUR & FLANIGAN, INCLUDING CLAIMS OF

                                 5
            WRONGFUL    OR    RETALIATORY   DISCIPLINE   OR
            DISCHARGE; CLAIMS OF AGE, SEXUAL, SEXUAL
            ORIENTATION, RELIGIOUS, PREGNANCY OR RACIAL
            DISCRIMINATION, CLAIMS UNDER TITLE VII OF THE
            CIVIL RIGHTS ACT, TITLE IX, AMERICANS WITH
            DISABILITIES ACT, AGE DISCRIMINATION IN
            EMPLOYMENT ACT, EMPLOYEE RETIREMENT INCOME
            SECURITY ACT, FAIR LABOR STANDARDS ACT, AND
            ALL   OTHER    APPLICABLE   NON-DISCRIMINATION,
            EMPLOYMENT OR WAGE AND HOUR STATUTES.

     Plaintiff returned the signed application to the Customer

Service Center the next day.    When asked by the manager on duty

if he had any questions about the application, plaintiff

responded in the negative.    Plaintiff later certified in this

action that he “ha[d] no understanding of the term Statute of

Limitations,” that he “d[id] not know what the word ‘waive’

mean[t],” and that he “did not understand that [his] rights

would be limited in case the company treated [him] illegally or

unfairly.”

     In mid-September 2007, plaintiff was hired by defendant as

a Helper.    There is no dispute that his position with the

company was at-will.    He worked at the Monmouth Junction

location, until November 2008, when he transferred to a Customer

Service Center in Randolph.

     At some point after transferring to the Randolph location,

plaintiff was promoted to Driver.1    For his new position,




1 It is unclear precisely when plaintiff was promoted.        The
record as it stands contains conflicting information.
                                  6
plaintiff was required to fill out an additional employment

application.     That second application did not contain the same

provision -- limiting the applicant’s time for filing any

potential employment-related claims -- that the first

application did.

    Early in April 2010, plaintiff injured his knee in a work-

related accident during a furniture delivery.      Plaintiff ceased

working shortly after his injury.      Defendant reported the

accident to its third-party workers’ compensation benefits

administrator.    The injury was determined to be compensable and

payments were made for plaintiff’s medical treatments.

    During the summer of 2010, plaintiff underwent surgery and

physical therapy for his knee injury.      He was cleared to return

to light-duty work effective September 14, 2010, for a period of

two weeks.     On October 1, 2010, two days after resuming full-

duty work, plaintiff was terminated.      His supervisor informed

him that business was slow.     Defendant maintains that it laid

plaintiff off as part of a company-wide reduction in force

(RIF).   Plaintiff disputes that a RIF was the reason for his

termination when others with less seniority or distinguishing

features were retained for service.      Plaintiff filed a Claim

Petition with the Division of Workers’ Compensation on June 9,

2011.



                                   7
    Thereafter, on July 5, 2011, nearly seven months after

being terminated, plaintiff filed a complaint against defendant

in Superior Court, which action gives rise to this appeal.     His

complaint alleges illegal employment discrimination based on an

actual or perceived disability, in violation of the LAD, and

retaliation for obtaining worker’s compensation benefits, in

violation of the Workers’ Compensation Act.

    Defendant filed a motion for summary judgment, arguing that

plaintiff had agreed, pursuant to the waiver provision in

defendant’s employment application, to limit to six months the

statute of limitations for any employment-related claims against

defendant.    Plaintiff responded that the provision was

unconscionable and unenforceable and, alternatively, that his

second application for the Driver position, which did not

contain a similar limiting provision, constituted a novation.

The trial court rejected plaintiff’s arguments and granted

summary judgment to defendant.    According to the trial court,

the provision was clear and unambiguous, citing particularly its

capital letters and bold print, which commanded the attention of

the reader.    The trial court also concluded that the contractual

shortening of the statute of limitations was neither

unreasonable nor against public policy.

    Plaintiff appealed, again arguing that the provision was

unconscionable and void as against public policy and that the

                                  8
second Driver application constituted a novation.    The Appellate

Division judgment affirmed the trial court’s grant of summary

judgment.    Rodriguez v. Raymours Furniture Co., 436 N.J. Super.

305, 311-12 (App. Div. 2014).

      The appellate panel recognized that plaintiff’s employment

application amounted to a contract of adhesion but found it

nonetheless enforceable, pointing to the clear, unambiguous

language of the application and the fact that plaintiff had

ample time to review the application when he took it home.     Id.

at 323-24.

      The panel also rejected plaintiff’s argument that, because

a two-year statute of limitations applies to LAD claims, the

time frame for bringing such actions could not be modified by

private contract.    Id. at 319.   The panel held that, absent a

controlling prohibitory statute, parties may modify a statute of

limitations so long as the shortened time period is reasonable.

The Appellate Division relied on Eagle Fire Protection Corp. v.

First Indemnity of America Insurance Co., 145 N.J. 345 (1996),

and Mirra v. Holland America Line, 331 N.J. Super. 86 (App. Div.

2000), for support in concluding that generally parties can

shorten a statute of limitations so long as the shortened period

is reasonable and does not violate public policy.     Id. at 319-

20.



                                   9
    The panel held that both of those conditions were satisfied

here.   There was no express prohibitory statute, and the panel

determined that the six-month period was reasonable in length.

The panel noted that the statute of limitations for bringing an

LAD claim by means of the administrative process offered through

the DCR, as opposed to filing a complaint in Superior Court,

also was six months.   Id. at 320.    According to the panel,

therefore, contractually shortening the statute of limitations

to six months did not preclude plaintiff from pursuing any

remedy offered under the LAD.   Id. at 322.

    Finally, plaintiff’s novation argument was summarily

rejected on appeal.    Id. at 329.

    We granted plaintiff’s petition for certification.     220

N.J. 100 (2014).   We also granted amicus curiae status to the

New Jersey State Bar Association, the New Jersey Association for

Justice, the American Civil Liberties Union of New Jersey, the

National Employment Lawyers Association, and the Academy of New

Jersey Management Attorneys.

                                II.

                                 A.

    Plaintiff’s first line of argument rests on principles of

contract unenforceability based on unconscionability.    He

contends that a job application with a provision shortening the

statute of limitations for any future employment-related claims

                                 10
is a contract of adhesion, and that in this instance that

contract of adhesion is both procedurally and substantively

unconscionable and unenforceable.

    Procedurally, plaintiff emphasizes that, unlike commercial

contracts negotiated between sophisticated parties, an

employment application consists of an inherent imbalance of

power:   Applicants have varying degrees of financial security

and education levels, which may influence their understanding of

the contract and prevent them from asking questions of potential

employers for fear of not being hired.

    Substantively, plaintiff argues that the provision

frustrates public policy.   Plaintiff argues that the LAD was

enacted to protect employees, and that allowing private

companies to create their own periods of limitation overrides

the legislative policy of encouraging discrimination-free

workplaces.   Plaintiff points out that this Court in Montells v.

Haynes, 133 N.J. 282 (1993), interpreted the LAD to have a two-

year statute of limitations and the Legislature has given that

interpretation its imprimatur based on more than twenty years of

silence in the wake of Montells.     Plaintiff highlights the LAD’s

administrative recourse through the DCR.    Allowing such a

constricted contractual limitations period, plaintiff says,

frustrates the LAD remedial scheme overall and limits the option

to pursue a claim through the DCR.    In other words, the

                                11
shortened time frame precludes plaintiff from exercising both

options that the LAD otherwise makes available within the two-

year time frame for filing an LAD claim in Superior Court.

    In the event that the Court were to conclude that the

limitations period is enforceable, plaintiff’s remaining

argument focuses on whether the trial court was correct in

determining that his second employment application (for the

position of Driver) did not constitute a novation.     Plaintiff

maintains that the question should have been presented to the

jury and not dismissed on summary judgment.

                                B.

    Defendant asserts that the employment application is

neither unconscionable nor unenforceable.     Relying on Eagle Fire

and Mirra, defendant argues that it is well settled in New

Jersey that parties can privately contract to shorten statutes

of limitations, and notes further a New York appellate

determination to enforce the same provision at issue here.    Just

as the trial and appellate courts found, defendant contends that

the waiver was clear and unambiguous, rendering it easy to read

and understand.

    Because no statute to the contrary prohibits a contractual

provision from shortening the time for suit to six months,

defendant argues that parties can freely contract to modify

statutory rights.   Defendant asserts that the provision does not

                                12
interfere with the DCR’s role in investigating and settling LAD

claims because, unlike the federal scheme, New Jersey does not

have an administrative exhaustion requirement that in itself

could take six months to pursue.     According to defendant,

plaintiffs are free either to pursue the administrative remedy

or to file suit in Superior Court, so long as they act within

six months.

                                C.

    Amici New Jersey State Bar Association, the New Jersey

Association for Justice, the American Civil Liberties Union of

New Jersey, and the National Employment Lawyers Association all

support plaintiff’s arguments and express concern about allowing

a private agreement to modify a public law by constricting the

otherwise applicable limitations period to pursue that statutory

claim.   Their arguments focus on public policy and the singular

public-interest importance of the LAD.

    Amicus curiae Academy of New Jersey Management Attorneys

argues that shortening the two-year statute of limitations for

LAD claims is not against public policy and is within private

parties’ right to contract.   Decisions are cited from other

jurisdictions finding shortened limitations periods reasonable

and enforceable.   Finally, the Academy argues that shortening

the time for filing suit encourages employees’ quick pursuit of

claims, which benefits employers, employees, and the public.

                                13
                                 III.

     Referencing the general principle that a broad private

right to contract exists, the appellate panel in this matter

found that principle to govern -- essentially because it could

find no “controlling statute to the contrary” within the LAD

that prohibited a shortened limitations period.    Rodriguez,

supra, 436 N.J. Super. at 319 (quoting Order of United

Commercial Travelers of Am. v. Wolfe, 331 U.S. 586, 608, 67 S.

Ct. 1355, 1365, 91 L. Ed. 1687, 1700 (1947)).    The panel had

available to it, and cited, only cases that generally dealt with

private agreements to shorten statutes of limitations pertaining

to common law actions and cases that did not engage in any

searching analysis of whether public policy was contravened by

the shortening of a limitations period for a public interest

statute.   See id. at 319-20.2   Consequently, the appellate panel

determined that it had no basis on which to interfere with the

substance of the parties’ contract in this matter.    In viewing

the analysis as nothing more than a search for a preempting

statute, the panel did not sufficiently assess the public-




2 The only New Jersey decision that the Appellate Division had
available to cite that concerned a statutory claim was Mirra,
supra, 331 N.J. Super. 86. But that decision relies on prior
cases approving the shortening of non-statutory common law
actions. Id. at 90-91.
                                 14
interest purpose of the LAD.     The LAD deserves a closer

assessment.

                                  A.

    The LAD occupies a privileged place among statutory

enactments in New Jersey.     In 1945, prior to passage of our

modern state constitution, the Legislature enacted the LAD to

prevent and eliminate practices of discrimination based on race,

creed, color, national origin or ancestry, and created an

enforcement agency to achieve that goal.     L. 1945, c. 169.

    The LAD is an express exercise of the state’s police

powers.    N.J.S.A. 10:5-2.   In relying on police powers when

enacting the LAD, the Legislature recognized nothing less than a

civil right.     The exercise of police power was deemed necessary

“for the protection of the public safety, health and morals and

to promote the general welfare and in fulfillment of the

provisions of the Constitution of this State guaranteeing civil

rights.”    Ibid.

    In justifying the LAD’s enactment, the Legislature voiced

its reasons for declaring abhorrence to discrimination in this

state.     It stated that practices of forms of discrimination

against any of New Jersey’s inhabitants “are matters of concern

to the government of the State, and that such discrimination

threatens not only the rights and proper privileges of the

inhabitants of the State but menaces the institutions and

                                  15
foundation of a free democratic State[.]”      N.J.S.A. 10:5-3.

Further, the Legislature declared “its opposition to such

practices of discrimination when directed against any person”

for the forbidden reasons, and certain others connected by

family, or employment, or otherwise listed, “in order that the

economic prosperity and general welfare of the inhabitants of

the State may be protected and ensured.”    Ibid.   And connecting

the harm to the individual to the harm that is visited on the

State and the public interest by such actions, the Legislature

did not mince words:    “The Legislature further finds that

because of discrimination, people suffer personal hardships, and

the State suffers a grievous harm.”    Ibid.

    Accordingly, it has long been recognized that the LAD seeks

unequivocally to “eradicate” discrimination.     Jackson v. Concord

Co., 54 N.J. 113, 124 (1969).    Our decisional law respects that

private interests are intertwined with the public interests

furthered by the LAD.    See e.g., Lehmann v. Toys ‘R’ Us, 132

N.J. 587, 600 (1993) (stating that LAD was enacted “to protect

not only the civil rights of individual aggrieved employees but

also to protect the public’s strong interest in a

discrimination-free workplace” (citation omitted)).     As further

proof that eradication of discrimination is a public interest,

the Legislature cast a wide net in crafting what is included

among LAD violations.    The LAD is violated not only when an

                                 16
individual of a protected class is discriminated against, but

also when reprisal is taken against any person who opposed such

actions or practices forbidden by the LAD or who aided or

encouraged any person in the exercise or enjoyment of any right

granted or protected under the LAD.     N.J.S.A. 10:5-12(d).

                                B.

    To “prevent and eliminate” discrimination, the Legislature

created a division now known as the Division on Civil Rights.

See L. 1945, c. 169, § 6.   Recognizing that “prevention of

unlawful discrimination vindicates not only the rights of

individuals but also the vital interests of the State,” the DCR

enforces the LAD to further both.     Ibid.   The LAD originally

“provided for the filing of complaints with the Division Against

Discrimination,” L. 1945, c. 169, § 12, which was replaced by

the DCR, L. 1960, c. 59, § 3.   In 1979, the LAD was amended to

provide for a right of action in the Superior Court, in addition

to the administrative remedy originally available.     L. 1979, c.

404, § 1.

    In Montells, supra, 133 N.J. at 285, this Court determined

what statute of limitations would apply to LAD claims because

the LAD was silent as to a limitations period.     Montells held

that the two-year limitations period of N.J.S.A. 2A:14-2, which

is applicable in personal injury actions, comported with the

purpose of the LAD and, importantly, provided needed uniformity,

                                17
regardless of the underlying factual nature of the particular

LAD claim.   Id. at 291-92.   Twenty-three years later, the

Legislature has registered its tacit approval of that

determination.    The lack of legislative action to signal

disavowal of the two-year limitations period is significant in

light of the many times since Montells was decided that the

Legislature has taken affirmative steps to amend the LAD in

other respects.   See L. 1996, c. 126, §§ 1, 2, 4-10; L. 1997, c.

179, § 1; L. 2001, c. 254, §§ 1, 2; L. 2001, c. 385, § 1; L.

2002, c. 82, §§ 1-4, 6; L. 2003, c. 72, § 1; L. 2003, c. 180, §§

3-25 ; L. 2003, c. 246, §§ 11, 12; L. 2003, c. 293, § 1; L.

2004, c. 130, § 37; L. 2005, c. 258, § 1; L. 2006, c. 88, §§ 1-

4; L. 2006, c. 100, §§ 1-15; L. 2006, c. 103, §§ 1, 88; L. 2007,

c. 325, §§ 1, 2; L. 2009, c. 205, § 1; L. 2013, c. 154, § 1; L.

2013, c. 220, §§ 1, 2.

    Indeed, the LAD has been amended many times since

originally enacted.    The Legislature’s activity has been in one

direction.   It has acted only to strengthen the LAD, adding more

protections and for more classes of individuals.    See L. 1951,

c. 64, § 1 (adding service in Armed Forces of United States as

protected class); L. 1962, c. 37, § 2 (adding age as protected

class); L. 1970, c. 80, § 8 (adding marital status and sex as

protected classes); L. 1972, c. 114, § 2 (adding disability as

protected class); L. 1977, c. 456, § 5 (adding public access to

                                 18
facilities for service and guide dog trainers); L. 1980, c. 46,

§§ 4, 5 (extending disability protections to deaf persons); L.

1981, c. 185, § 1 (extending disability protections to persons

with blood traits for numerous disorders); L. 1983, c. 412, § 2

(imposing penalties for violating LAD); L. 1990, c. 12, § 1

(authorizing recovery of emotional distress damages); L. 1990,

c. 12, § 2 (providing jury trials in LAD cases); L. 1991, c.

493, § 1 (amending definition of handicapped to include persons

with AIDS and HIV); L. 1991, c. 519, § 1 (adding affectional or

sexual orientation as protected class); L. 1992, c. 146, § 1

(adding familial status as protected class); L. 1996, c. 126, §

5 (making it unlawful to discriminate for refusing to submit to

genetic testing or refusing to reveal genetic testing

information); L. 1997, c. 179, § 1 (making it unlawful to

discriminate based on genetic information); L. 2001, c. 385, § 1

(making it unlawful to discriminate against employee who

displays American flag); L. 2002, c. 82, § 3 (making it unlawful

for landlords to discriminate based on source of income or age

of children); L. 2003, c. 180, § 12 (providing “substantially

same protections against discrimination as provided under

Federal Fair Housing Act”); L. 2003, c. 246, § 12 (adding

protections for individuals in domestic partnerships); L. 2003,

c. 72, §§ 2, 3 (providing separate standards for handicapped

access in public buildings versus multi-family dwellings); L.

                               19
2006, c. 100, § 2 (adding gender identity or expression as

protected class); L. 2006, c. 103, §§ 1, 88 (adding protections

for individuals in civil unions); L. 2013, c. 220, § 1

(requiring accommodations for pregnant women and women

recovering from childbirth).

                                 C.

    To pursue relief under the LAD, a person alleging

discrimination can file a complaint with the DCR within six

months of the cause of action or file a direct suit in the

Superior Court within two years.       N.J.S.A. 10:5-13; N.J.S.A.

10:5-18; see Garfinkel v. Morristown Obstetrics & Gynecology

Assocs., P.A., 168 N.J. 124, 131 (2001) (“[T]here is a clear

mandate of public policy permitting persons alleging violations

of the LAD to proceed administratively or judicially.” (quoting

Ackerman v. The Money Store, 321 N.J. Super. 308, 324 (Law Div.

1998))).   However, the Legislature requires an election of

remedy for an LAD action.    Once a party files a Superior Court

action, he or she may not file a complaint with the DCR while

that action is pending.     N.J.S.A. 10:5-13.    The same is true if

an aggrieved party first files with the DCR; during the pendency

of the matter with the DCR, an aggrieved party cannot file with

the Superior Court.   N.J.S.A. 10:5-27.     Once a finding is made

in either the Superior Court or the DCR, “the final

determination therein shall exclude any other action, civil or

                                  20
criminal, based on the same grievance of the individual

concerned.”    Ibid.3

    Permitting an aggrieved party to bring a discrimination

claim to the DCR (within six months) furthers important public

policies of this state.    First, it allows for an alternative

dispute resolution of the discrimination claim, and New Jersey

has a “strong public policy in favor of the settlement of

litigation.”    Gere v. Louis, 209 N.J. 486, 500 (2012); see also

Bell Tower Condo. Ass’n v. Haffert, 423 N.J. Super. 507, 510

(App. Div.) (noting “the long-established public policy of this

State” favoring alternative dispute resolution), certif. denied,

210 N.J. 217 (2012).    Discrimination claims take time and

require resources to pursue.   Investigation, discovery between

the parties, and possible conciliation or settlement discussions




3 The LAD does not contain an administrative exhaustion
requirement that a party first file his or her complaint with
the DCR before filing suit in Superior Court. N.J.S.A. 10:5-13.
Because of that, our scheme differs from the federal employment
discrimination scheme, which requires a party to first file his
or her complaint with the EEOC within 180 days and receive a
right-to-sue letter before commencing litigation. 42 U.S.C.A. §
2000e-5(e), (f)(1). An aggrieved party would therefore be
foreclosed from filing suit under federal law if he or she had
agreed to a shortened six-month period of limitations. For
those reasons, federal courts have invalidated a six-month
period if there is an administrative exhaustion requirement.
Our statutory scheme differs and accordingly our analysis does
as well. However, the absence of an administrative exhaustion
requirement does not answer whether a contractually shortened
limitations period contravenes the public-interest purpose
advanced in our anti-discrimination scheme.
                                 21
can prove lengthy and expensive.     For those reasons, the LAD

expects that the DCR will play an important role.     When a party

elects to purse a claim administratively, he or she is “availing

himself [or herself] of a means of redress normally swifter and

less expensive than formal litigation.”     Sprague v. Glassboro

State Coll., 161 N.J. Super. 218, 226 (App. Div. 1978); see

N.J.S.A. 10:5-14, -15, -16, -17, -19.     Thus, the DCR’s ability

to evaluate and investigate discrimination claims is consistent

with the public policy of our State that favors alternative

dispute resolution.

     Although the DCR process is designed to provide more timely

resolution than an action in Superior Court, that aspirational

goal may not always be met.4   “When that means of redress fails

to achieve those goals, an injured party is entirely free to

proceed in Superior Court . . . . and [the] pending complaint

before the DCR may be withdrawn at any time provided that the

DCR has not made a final determination.”     Wilson v. Wal-Mart




4  The administrative remedy of the LAD may not always work
swiftly. The Legislature anticipated that a DCR investigation
may require more than six months from the filing of the
complaint with the DCR. If the DCR investigation extends beyond
six months from the filing of the complaint, the complainant may
request that the matter be transferred for a hearing with the
Office of Administrative Law and, upon such request, the DCR
“shall file the action with the Office of Administrative Law,”
unless the DCR has already determined there is no probable cause
to credit the allegations. N.J.S.A. 10:5-13.

                                22
Stores, 158 N.J. 263, 270 (1999).     An aggrieved party can thus

avail himself or herself of more than one forum as a complaint

winds its way through the administrative and judicial process.

The legislatively designed scheme acknowledges and allows a

litigant to potentially utilize both forums, subject to the

outer limit of the two-year limitations period for bringing an

action in court, when the administrative procedure lags.

    Second, permitting the aggrieved person to bring his or her

claim to the DCR allows the DCR to perform the function that the

LAD mandates –- to prevent and eliminate discrimination.     See L.

1945, c. 169.    In addition to making the aggrieved party whole,

the DCR has responsibility for curbing the behavior of the

discriminator.    When a complaint is brought to the DCR, the

DCR’s role is not simply to stand in the shoes of the aggrieved

party and bring the claim on his or her behalf.    The DCR “has a

completely separate law enforcement interest in prosecuting the

alleged discrimination[.]”    Dixon v. Rutgers, 110 N.J. 432, 459

(1988).   The DCR represents the aggrieved public, which has been

injured by the perpetuation of discrimination that our society

deems intolerable.

                                IV.

                                 A.




                                 23
    This case raises for us a question of first impression.

Undoubtedly, there is a strong belief in this state, as

elsewhere, in the freedom to contract.

         [Persons]   of   “full   age   and   competent
         understanding” have the “utmost liberty of
         contracting.”     Contracts so freely and
         voluntarily made, in the absence of express or
         implied prohibition, are sacred and are
         enforced by courts of justice. And courts do
         “not lightly interfere with this freedom of
         contract.”

         [Sparks v. St. Paul Ins. Co., 100 N.J. 325,
         335 (1985) (quoting Printing Registering Co.
         v. Sampson, 19 Eq. 462, 465 (quoted in Driver
         v. Smith, 89 N.J. Eq. 339, 359 (1918))).]

    But the right of freedom to contract “is not such an

immutable doctrine as to admit of no qualification.”    Henningsen

v. Bloomfield Motors, Inc., 32 N.J. 358, 388 (1960).    The right

must recede to “prevent its abuse, as otherwise it could be used

to override all public interests.”   Ibid. (quoting Morehead v.

New York ex rel. Tipaldo, 298 U.S. 587, 627, 56 S. Ct. 918, 80

L. Ed. 1347, 1364 (1936) (Hughes, C.J., dissenting)).

    Here we have the public interest to consider.    The LAD

exists for the good of all the inhabitants of New Jersey.

N.J.S.A. 10:5-3.   The LAD and its processes are imbued with a

public-interest agenda.   See supra at ___ (slip op. at 15-17).

Although the question before us arises in a private action under

the LAD, this matter, like all LAD actions, concerns more than a

purely private cause of action affecting only private interests.

                                24
The private right of action authorized by the LAD advances and

fulfills the private and legislatively declared public interest

in the elimination of discrimination.    N.J.S.A. 10:5-2, -3.

Hence a contractual limitation on an individual’s right to

pursue and eradicate discrimination of any form prohibited under

the LAD is not simply shortening a limitations period for a

private matter.   If allowed to shorten the time for filing

plaintiff’s LAD action, this contractual provision would curtail

a claim designed to also further a public interest.    As to the

LAD, there is a marriage of interests that cannot be divorced.

    In respect of the limitations period for LAD actions, a

two-year period is the span of time within which an LAD claim

may be brought in Superior Court.    Montells so holds, but there

is more to it than that.   The Legislature’s more than two-

decades-long acceptance of the two-year limitations period

established by Montells for LAD claims has woven that

limitations period into the fabric of the LAD.   It is part of

the statutory program and how it operates.   Thus, a shortening

of that limitations period must be examined for its substantive

impact to determine whether any shortening is impliedly

prohibited by the LAD scheme.

    First, it bears immediate consideration that shortening the

time permitted for bringing an LAD action in Superior Court

directly impacts and undermines the integrated nature of the

                                25
statutory avenues of relief and the election of remedies that

are substantively available to victims of discrimination under

the LAD.

    An LAD complainant has two years to file his or her action

in Superior Court, and, during that time, the individual may

choose between the two means of relief that the LAD authorizes.

See N.J.S.A. 10:5-13.   The Legislature allows an LAD litigant to

take advantage of the less costly and more efficient process

offered through the administrative remedy, but, if that process

extends too long, the aggrieved individual can opt to withdraw

his or her administrative complaint and file in Superior Court,

using that action as his or her means to pursue vindication of

the private and public interest in eradicating and remedying the

challenged discriminatory practice.   Ibid.   Explicitly then, the

Legislature understood and accepted that public policy requires

a more lengthy period of time to obtain LAD relief through that

permissible combination of avenues.

    The Legislature’s tacit approval of the two-year

limitations period accommodates the two processes available

under the LAD.   A shortening of the limitations period

applicable under law undermines and thwarts the legislative

scheme that includes the DCR remedy as a meaningful option.    In

fact, the instant contractual limitations period works as an

effective divestiture of the right to pursue an administrative

                                26
remedy.   The two forums that the LAD makes available both

protect the public interest in identifying, rectifying, and

eliminating discrimination.   That public interest in rooting out

forbidden discrimination may not be lightly contracted away by

private arrangement.

    Second, a statute of limitations period short of two years

effectively eliminates claims.     As a practical matter, it takes

time for an individual to bring his or her claim to an attorney.

The individual may not immediately realize that he or she has

been a victim of discrimination.      See, e.g., Henry v. N.J. Dep’t

of Human Servs., 204 N.J. 320, 335-39 (2010) (recognizing that

claimants in LAD cases may not be immediately aware of their

cognizable claims).    Having arrived at an attorney’s office, an

individual may not realize that he or she signed or agreed to a

waiver of the two-year limitations period.      The two-year period

established in Montells, supra, was designed purposefully to

impose uniformity and certainty.      133 N.J. at 291-92.   The

contractual shortening of the limitation period will frustrate

that public policy, and lead to the dismissal of otherwise

meritorious LAD claims.

    Conversely, a shortened statute of limitations might compel

an attorney to file a premature LAD action, whereas a thorough

investigation might reveal a lack of a meritorious claim.         One

cannot ignore that an attorney’s investigation into the

                                 27
purported claim may take many months after the client arrives

for a consultation.   Even the LAD itself acknowledges that the

DCR investigatory process may take more than six months, and it

includes a means for a complainant to accelerate the matter

directly to the OAL after 180 days.   N.J.S.A. 10:5-13.   Such

necessary steps and more, which are involved in bringing a

complaint to an attorney, and investigating the matter, must be

considered in weighing the substantive effect of any contractual

shortening of the otherwise applicable two-year statute of

limitations for LAD actions.

    Moreover, it cannot be overlooked that our case law has

built in powerful incentives for employers to first receive

workplace complaints, investigate them, and respond

appropriately to limit their liability.   See Aguas v. State, 220

N.J. 494, 516-17 (2015).   Any shortening of the current two-year

statute of limitations period imposed by law would seriously

affect an employer’s ability to protect itself.   Employers are

partners in promoting the public policy of this state to deter

and eradicate forbidden discrimination.

    Our law does recognize that an individual may agree by

contract to submit his or her statutory LAD claim to alternative

dispute resolution and therefore different processes.     See

Garfinkel, supra, 168 N.J. at 131 (acknowledging LAD claim may

be submitted to arbitration forum).   However, in permitting the

                                28
submission of an LAD claim to an alternative forum by operation

of contract, the contract is examined to determine whether

substantive rights have been precluded.   See Martindale v.

Sandvik, Inc., 173 N.J. 76, 93-94 (2002) (holding same and

noting that “[b]y agreeing to arbitrate a statutory claim, a

party does not forgo the substantive rights afforded by the

statute; it only submits to their resolution in an arbitral

rather than a judicial forum” (quoting Mitsubishi Motors Corp.

v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 628, 105 S. Ct.

3346, 3354, 87 L. Ed. 2d 444, 456 (1985))).   In this instance,

plaintiff’s substantive right to utilize all available avenues

of relief, in tandem, is effectively foreclosed.   As the six-

month period runs, litigants would be forced to choose between

filing with the DCR or filing in Superior Court because there

would not be enough time to choose to begin with a filing with

the DCR.   Further, the shortening of the applicable statute of

limitations, if allowed here, results in cutting off the

opportunity to fulfill the public interest in eradicating

discrimination.

    Review of the interplay between the LAD’s administrative

remedy and right to file in Superior Court, and the joint public

and private interests that are advanced by an LAD discrimination

claim pursued in either forum, compel the conclusion that the

contractual shortening of the LAD’s two-year limitations period

                                29
for a private action is contrary to the public policy expressed

in the LAD.     The DCR remedy must remain accessible and vibrant.

It cannot be eviscerated, as would occur if a shortening of the

present two-year limitations period were to be contractually

permitted.     And the anti-discrimination public policy to be

fulfilled through LAD claims may not be contractually curtailed

by a limitation on the time for such actions.     The waiver

provision at issue in this matter is therefore unenforceable as

to the LAD.5

     In concluding, we note that the decision that we reach

today is rooted in the unique importance of our LAD and the

necessity for its effective enforcement.     Other courts across

the country have evaluated the enforceability of similar

shortening of statute-of-limitations provisions as applied to

their own state employment discrimination laws.     At least two

states have deemed these provisions contrary to public policy

and refused to enforce them –- focusing on the public purpose

and benefit of anti-discrimination laws.

     The Supreme Court of Kansas voided a provision in an

employee handbook that required all potential claims against the

employer to be brought within six months of the cause of action.




5 To the extent that plaintiff’s worker’s compensation
retaliation claim is derivative of his LAD action, the waiver is
inapplicable to that claim as well.
                                  30
Pfeifer v. Fed. Express Corp., 304 P.3d 1226 (Kan. 2013).       At

issue was the worker’s retaliation claim brought after the

contracted-for six-month period.     Id. at 1229.   The court held

that the provision “restricting an employee’s time to bring a

retaliatory discharge claim for a job termination suffered

following that employee’s exercise of a statutory right

necessarily impedes the enforcement of that right and the public

policy underlying it.”   Id. at 1234.    Similarly, a California

appellate court refused to enforce a provision in an employment

application that shortened the statute of limitations for

employment claims to six months.     Ellis v. U.S. Sec. Assocs.,

169 Cal. Rptr. 3d 752, 755 (Cal. Ct. App. 2014).     Although

California’s scheme has an administrative exhaustion

requirement, the court’s focus was more broad, emphasizing that

anti-discrimination laws “inure[] to the benefit of the public

at large rather than to a particular employer or employee.”        Id.

at 756 (citation omitted).   But see Hunt v. Raymour & Flanigan,

105 A.D.3d 1005 (N.Y. App. Div. 2013) (upholding six-month

statute of limitations provision contained in Raymour &

Flanigan’s job application without engaging in analysis of

contrary public policy or public benefit reaped through anti-

discrimination laws).

    We accordingly reverse the judgment of the Appellate

Division on the enforceability of the waiver provision as to

                                31
plaintiff’s LAD claim.   In light of our holding, it is

unnecessary to reach the novation argument advanced by

plaintiff.

                                V.

    This matter was argued in part on the basis of

unconscionability of the challenged waiver provision.     Although

our holding has proceeded down a different analytic path, we add

that, undoubtedly, courts may refuse to enforce contracts, or

discrete contract provisions, that are unconscionable.        See

Muhammad v. Cty. Bank of Rehoboth Beach, 189 N.J. 1, 15 (2006),

cert. denied, 549 U.S. 1338, 127 S. Ct. 2032, 167 L. Ed. 763

(2007).   The unconscionability determination requires evaluation

of both procedure and substance.     Procedural unconscionability

“can include a variety of inadequacies, such as age, literacy,

lack of sophistication, hidden or unduly complex contract terms,

bargaining tactics, and the particular setting existing during

the contract formation process.”     Ibid. (quoting Sitogum

Holdings, Inc. v. Ropes, 352 N.J. Super. 555, 564 (Ch. Div.

2002)).

    Here the reduced period for bringing an LAD action, among

other employment-related claims, was contained in an employment

application.   Simply because the contract term was in an

employment application does not end the inquiry for

enforceability.   In Martindale, supra, 173 N.J. at 81, we upheld

                                32
an agreement to arbitrate contained in an employment

application.   However, the employee was a human resources

officer, a more sophisticated employee than plaintiff, an

applicant for an entry-level position.   To apply for the needed

job, plaintiff in this case was presented with a take-it-or-

leave-it application.   There was no bargaining here.   The

instant matter plainly involves a contract of adhesion and

therefore necessarily involves indicia of procedural

unconscionability.   See Delta Funding Corp. v. Harris, 189 N.J.

28, 39 (2006).   Moreover, the employment application at issue in

Martindale did not restrict the rights of employees to bring

claims; it merely utilized an arbitration clause to agree in

which forum to bring them.

    When a contract is one of adhesion, the inquiry requires

further analysis of unconscionability.   Rudbart v. N. Jersey

Dist. Water Supply Comm’n, 127 N.J. 344, 354, cert. denied sub.

nom. First Fidelity Bank, N.A. v. Rudbart, 506 U.S. 871, 113 S.

Ct. 203, 121 L. Ed. 2d 145 (1992).   Our Court has applied four

factors for evaluating unconscionability of contracts of

adhesion:   “[1] the subject matter of the contract, [2] the

parties’ relative bargaining positions, [3] the degree of

economic compulsion motivating the ‘adhering’ party, and [4] the

public interests affected by the contract.”   Id. at 356.     Those

factors focus on procedural and substantive aspects of the

                                33
contract “to determine whether the contract is so oppressive, or

inconsistent with the vindication of public policy, that it

would be unconscionable to permit its enforcement.”   Delta

Funding, supra, 189 N.J. at 40 (citations omitted).   In this

instance, were an unconscionability analysis to be the prism

through which a shortening of the LAD’s statute of limitations

should be analyzed, Rudbart’s fourth factor, namely “the public

interests affected by the contract,” Rudbart, supra, 127 N.J. at

356, would feature in the analysis and would have led us to the

same outcome based on the anti-discrimination concerns expressed

in the LAD.

                               VI.

    The judgment of the Appellate Division is reversed.



     CHIEF JUSTICE RABNER; JUSTICES ALBIN, PATTERSON, and
SOLOMON; and JUDGE CUFF (temporarily assigned) join in JUSTICE
LaVECCHIA’s opinion. JUSTICE FERNANDEZ-VINA did not
participate.




                               34
                  SUPREME COURT OF NEW JERSEY

NO.       A-27                                   SEPTEMBER TERM 2014

ON CERTIFICATION TO             Appellate Division, Superior Court



SERGIO RODRIGUEZ,

      Plaintiff-Appellant,

                 v.

RAYMOURS FURNITURE COMPANY,
INC., a corporation, t/a
RAYMOUR & FLANIGAN,

      Defendant-Respondent.




DECIDED                June 15, 2016
                  Chief Justice Rabner                      PRESIDING
OPINION BY            Justice LaVecchia
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY


 CHECKLIST                               REVERSE
 CHIEF JUSTICE RABNER                          X
 JUSTICE LaVECCHIA                             X
 JUSTICE ALBIN                                 X
 JUSTICE PATTERSON                             X
 JUSTICE FERNANDEZ-VINA                ------------------
 JUSTICE SOLOMON                               X
 JUDGE CUFF (t/a)                              X
 TOTALS                                        6